Exhibit 10.17(E)

YAHOO! INC.

1995 STOCK PLAN

(AS AMENDED AND RESTATED JUNE 12, 2007)

NOTICE OF STOCK OPTION GRANT

Carol Bartz

701 First Avenue

Sunnyvale, CA 94089

You have been granted an option to purchase Common Stock of Yahoo! Inc., a
Delaware corporation (the “Company”), as follows:

 

Date of Grant:

   February 25, 2009

Vesting Commencement Date:

   February 25, 2009

Exercise Price Per Share:

   $12.48

Total Number of Shares Granted:

   355,870

Total Price of Shares Granted:

   $4,441,258

Type of Option:

   Nonstatutory Stock Option

Term/Expiration Date:

   February 25, 2016

Vesting Schedule:

   This Option may be exercised, in whole or in part, in accordance with the
following schedule: One-fourth of the Shares subject to this Option shall vest
and become exercisable on each of the first, second, third and fourth
anniversaries of the Vesting Commencement Date.

Termination Period:

   This Option may be exercised for a period of ninety (90) days after
termination of your employment relationship except as set out in Sections 7, 8,
9 and 10 of the Stock Option Agreement (but in no event later than the
Expiration Date). You understand and agree that termination of your employment
relationship for purposes of this Option shall occur on the Termination Date (as
defined in Section 6 of the Stock Option Agreement).

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the 1995 Stock Plan and the Stock Option Agreement,
which are attached and made a part of this document.

 

OPTIONEE:     YAHOO! INC. /s/ Carol Bartz     By:   /s/ Blake Jorgensen Carol
Bartz       [Officer]



--------------------------------------------------------------------------------

YAHOO! INC.

STOCK OPTION AGREEMENT

 

1. Grant of Option. Yahoo! Inc., a Delaware corporation (the “Company”), hereby
grants to the Optionee named in the Notice of Grant (the “Optionee”), an option
(the “Option”) to purchase the total number of shares of Common Stock (the
“Shares”) set forth in the Notice of Grant, at the exercise price per share set
forth in the Notice of Grant (the “Exercise Price”) subject to the terms,
definitions and provisions of the 1995 Stock Plan, as amended (the “Plan”),
adopted by the Company, which is incorporated in this Agreement by reference. In
the event of a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall govern. Unless otherwise defined in this
Agreement, the terms used in this Agreement shall have the meanings defined in
the Plan.

 

2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Exercise Schedule set forth in the Notice of Grant (the
“Exercise Schedule”) and with the provisions of Sections 9 and 10 of the Plan as
follows:

 

  (i) Right to Exercise.

 

  (a) This Option may not be exercised for a fraction of a share.

 

  (b) In the event of the Optionee’s termination of employment or a Change in
Control (as such term is defined below), the vesting and exercisability of this
Option is governed by Sections 6 through 10 below, subject to the limitations
contained in Sections 2(i)(c).

 

  (c) In no event may this Option be exercised after the date of expiration of
the term of this Option as set forth in the Notice of Grant.

 

  (ii) Method of Exercise.

 

  (a) This Option shall be exercisable by delivering notice to the Company or a
broker designated by the Company in such form and through such delivery method
as shall be acceptable to the Company or the designated broker, as appropriate
(the “Exercise Notice”). The Exercise Notice shall specify the election to
exercise this Option and the number of Shares in respect of which this Option is
being exercised, shall include such other representations and agreements as to
the holder’s investment intent with respect to such shares of Common Stock as
may be required by the Company pursuant to the provisions of the Plan and
applicable law, and shall be accompanied by payment of the Exercise Price. This
Option shall be deemed to be exercised upon receipt by the Company or the
designated broker of such notice accompanied by the Exercise Price.

 

1



--------------------------------------------------------------------------------

  (b) As a condition to the exercise of this Option, the Optionee agrees to make
adequate provision for federal, state or other tax withholding obligations, if
any, which arise upon the exercise of this Option or disposition of Shares,
whether by withholding, direct payment to the Company, or otherwise.

 

  (c) No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any Stock Exchange. Assuming such compliance, for income tax
purposes the Shares shall be considered transferred to the Optionee on the date
on which this Option is exercised with respect to such Shares.

 

3. Continuance of Employment/Service Required. The Exercise Schedule requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of this Option and the
rights and benefits under this Agreement. Employment or service for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Optionee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided in Sections 6 through 10 below or under the Plan.

 

4. Method of Payment. Except as provided in the next sentence, the Company shall
withhold a number of Shares to be issued upon exercise of the Option which
Shares have a Fair Market Value equal to the Exercise Price (“Net Exercise”). In
the event the Company cannot (under applicable legal, regulatory, listing or
other requirements, or otherwise) satisfy such Exercise Price in such method
(including because doing so would disqualify the Option from being exempt under
Section 409A of the Code) or the parties otherwise agree in writing, the
Exercise Price shall be paid by any one or combination of the following methods:
(i) by requiring the Optionee to pay such amount in cash or check; (ii) by
allowing the Optionee to surrender other shares of Common Stock of the Company
which (a) in the case of shares initially acquired from the Company (upon
exercise of a stock option or otherwise), have been owned by the Optionee for
such period (if any) as may be required to avoid a charge to the Company’s
earnings, and (b) have a Fair Market Value on the date of surrender equal to the
aggregate Exercise Price of the Shares as to which said Option is exercised; or
(iii) by delivery by the Optionee of a properly executed Exercise Notice
together with irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds required to pay the Exercise Price.

 

5. Restrictions on Exercise. This Option may not be exercised until such time as
the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations (“Regulation G”) as
promulgated by the Federal Reserve Board. As a condition to the exercise of this
Option, the Company may require the Optionee to make any representation and
warranty to the Company as may be required by any applicable law or regulation.

 

2



--------------------------------------------------------------------------------

6. Termination of Relationship. In the event of termination of the Optionee’s
Continuous Status as an Employee or Consultant, the Optionee may, to the extent
otherwise so entitled at the date of such termination (the “Termination Date”)
or thereafter and after giving effect to any accelerated vesting that may be
required in the circumstances pursuant to Sections 7, 8, 9 and 10, exercise this
Option during the Termination Period set out in the Notice of Grant. To the
extent that the Optionee was not entitled to exercise this Option at the date of
such termination, or if the Optionee does not exercise this Option within the
time specified in the Notice of Grant, this Option shall terminate. Further, to
the extent allowed by applicable law, if the Optionee is indebted to the Company
on the date of termination, the Optionee’s right to exercise this Option shall
be suspended until such time as the Optionee satisfies in full any such
indebtedness.

 

7. Disability of Optionee. Notwithstanding the provisions of Section 6 above, in
the event of termination of the Optionee’s Continuous Status as an Employee or
Consultant as a result of Disability, this Option will vest to the extent
necessary to cause the aggregate number of Shares subject to this Option that
are vested and exercisable (including any Shares previously acquired on exercise
of the Option) to equal the total number of Shares multiplied by a fraction (not
greater than 1), the numerator of which is the number of full months the
Optionee was employed following the Vesting Commencement Date through the date
of termination of the Optionee’s Continuous Status as an Employee or Consultant
plus twelve (12), and the denominator of which is forty-eight (48). The Optionee
may, but only within twelve (12) months from the date of termination of the
Optionee’s Continuous Status as an Employee or Consultant as a result of
Disability (but in no event later than the date of expiration of the term of
this Option as set forth in Section 13 below), exercise this Option to the
extent otherwise so entitled at the date of such termination. To the extent that
the Optionee was not entitled to exercise this Option at the date of termination
(after giving effect to any accelerated vesting pursuant to this Section 7), or
if the Optionee does not exercise such Option (to the extent otherwise so
entitled) within the time specified in this Agreement, this Option shall
terminate. For purposes of this Agreement, “Disability” shall have the same
meaning as in the Optionee’s employment agreement with the Company entered into
on January 13, 2009 (as it may be amended from time to time, the “Employment
Agreement”).

 

8.

Death of Optionee. Notwithstanding the provisions of Section 6 above, in the
event of the death of the Optionee during the period of the Optionee’s
Continuous Status as an Employee or Consultant, this Option will vest to the
extent necessary to cause the aggregate number of Shares subject to this Option
that are vested and exercisable (including any Shares previously acquired on
exercise of the Option) to equal the total number of Shares multiplied by a
fraction (not greater than 1), the numerator of which is the number of full
months the Optionee was employed following the Vesting Commencement Date through
the date of termination of the Optionee’s Continuous Status as an Employee or
Consultant plus twelve (12), and the denominator of which is forty-eight (48).
In the event of the death of the Optionee during the period of the Optionee’s
Continuous Status as an Employee or Consultant, or within thirty (30) days
following the termination of the Optionee’s Continuous Status as an Employee or
Consultant, this Option may be exercised, at any time within twelve (12) months
following the date of the Optionee’s death (but in no event later than the date
of

 

3



--------------------------------------------------------------------------------

 

expiration of the term of this Option as set forth in Section 13 below), by the
Optionee’s estate or by a person who acquired the right to exercise this Option
by bequest or inheritance, but only to the extent the Optionee was entitled to
exercise this Option at the date of death (after giving effect to any
accelerated vesting pursuant to this Section 8) or, if earlier, the date of
termination of the Optionee’s Continuous Status as an Employee or Consultant. To
the extent that the Optionee was not entitled to exercise this Option at the
date of death or termination, as the case may be, or if the Optionee’s estate or
the person who acquired the right to exercise this Option by bequest or
inheritance does not exercise such Option (to the extent otherwise so entitled)
within the time specified in this Agreement, this Option shall terminate.

 

9. Termination Without Cause, Good Reason Termination, Certain Other
Terminations. Notwithstanding the provisions of Section 6 above, in the event of
termination of the Optionee’s Continuous Status as an Employee or Consultant as
a result of a termination by the Company without Cause, a termination by the
Optionee with Good Reason or any termination at or after Expiration other than a
termination by the Company for Cause (a “Qualifying Termination”), this Option
will vest to the extent necessary to cause the aggregate number of Shares
subject to this Option that are vested and exercisable (including any Shares
previously acquired on exercise of the Option) to equal the total number of
Shares multiplied by a fraction (not greater than 1), the numerator of which is
the number of full months the Optionee was employed following the Vesting
Commencement Date through the date of termination of the Optionee’s Continuous
Status as an Employee or Consultant plus twelve (12), and the denominator of
which is forty-eight (48). The Optionee may, but only within twelve (12) months
from the date of termination of the Optionee’s Continuous Status as an Employee
or Consultant as a result of a Qualifying Termination (but in no event later
than the date of expiration of the term of this Option as set forth in
Section 13 below), exercise this Option to the extent otherwise so entitled at
the date of such termination. To the extent that the Optionee was not entitled
to exercise this Option at the date of termination (after giving effect to any
accelerated vesting pursuant to this Section 9), or if the Optionee does not
exercise such Option (to the extent otherwise so entitled) within the time
specified in this Agreement, this Option shall terminate. For purposes of this
Agreement, “Cause,” “Good Reason” and “Expiration” shall have the same meanings
as in the Employment Agreement.

 

10. Change in Control. The following provisions shall apply in the event of a
Change in Control (as such term is defined below), and in the event the Optionee
becomes entitled to accelerated vesting under both this Section 10 and Section 9
above, the Optionee shall be entitled to the accelerated vesting provided by
both Sections (but the Optionee shall in no event become vested and exercisable
in more than the total number of Shares subject to this Option):

(i) If a Change in Control occurs during the Term or thereafter and this Option
is not continued, assumed or substituted, this Option, to the extent then
outstanding and not vested, shall become fully vested and exercisable as of the
date of such Change in Control.

 

4



--------------------------------------------------------------------------------

(ii) In the event that, upon or within two (2) years after a Change in Control
that occurs during the Term, the Optionee’s employment is terminated by the
Company without Cause or by the Optionee for Good Reason (as such terms are
defined in the Employment Agreement), this Option, to the extent then
outstanding and not vested, shall become fully vested and exercisable as of the
date of such termination. Subject to any earlier termination of the Option in
connection with the Change in Control or upon expiration of this Option as set
forth in Section 13 below, the Optionee may exercise this Option, but only
within twelve (12) months from the date of termination of the Optionee’s
Continuous Status as an Employee or Consultant as a result of such a termination
by the Company without Cause or by the Optionee for Good Reason. To the extent
that the Optionee does not exercise this Option within the time specified in
this Agreement, this Option shall terminate.

(iii) If after the execution of an agreement during the Term that would result
in a Change in Control if such agreement were consummated (a “CIC Agreement”)
and prior to the occurrence of either a Change in Control or the termination of
the obligations to close under the CIC Agreement, the Optionee’s employment is
terminated by the Company without Cause or by the Optionee for Good Reason (as
such terms are defined in the Employment Agreement) and subsequent to such
termination the Change in Control under the CIC Agreement is consummated, this
Option, to the extent then outstanding and not vested, shall become fully vested
and exercisable upon the consummation of such Change in Control. If the
Optionee’s employment is terminated by the Company without Cause or by the
Optionee for Good Reason following the execution of a CIC Agreement in the
circumstances contemplated by this Section 10(iii), then notwithstanding
anything to the contrary in Sections 6 and 9, the portion of the Option that was
unvested and that the Optionee was not entitled to exercise at the date of
termination (after giving effect to any accelerated vesting pursuant to
Section 9) shall not terminate on the date of termination, but instead shall
terminate upon the termination of the obligations to close under the CIC
Agreement, but only if such portion of the Option remains unvested at that time.
Subject to any earlier termination of the Option in connection with the Change
in Control or upon expiration of this Option as set forth in Section 13 below,
the Optionee may exercise any portion of this Option becoming vested pursuant to
this Section 10(iii), but only within the later of (i) twelve (12) months from
the date of termination of the Optionee’s Continuous Status as an Employee or
Consultant as a result of a termination by the Company without Cause or by the
Optionee for Good Reason under the circumstances contemplated by this
Section 10(iii) or (ii) with respect to any portion of this Option vesting
within ninety (90) days prior to the end of such twelve (12) month period,
ninety (90) days from the applicable vesting date. To the extent that the
Optionee does not exercise this Option within the time specified in this
Agreement, this Option shall terminate.

(iv) For purposes of this Agreement, “Change in Control” shall mean the first of
the following events to occur after the Date of Grant:

(A) any person or group of persons (as defined in Section 13(d) and 14(d) of the
Exchange Act) together with its Affiliates (as defined below), but excluding
(i) the Company or any of its subsidiaries, (ii) any employee benefit plans of
the Company or (iii) a corporation owned, directly or indirectly, by the

 

5



--------------------------------------------------------------------------------

stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company (individually a “Person” and collectively,
“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing forty percent (40%) or more of the combined voting power of the
Company’s then outstanding securities;

(B) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than fifty percent (50%) of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; or

(C) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
provided, however, that a sale of the Company’s search business shall not
constitute a Change in Control, regardless of whether stockholders approve the
transaction.

(v) For purposes of this Agreement, “Affiliate” means, with respect to any
individual or entity, any other individual or entity who, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such individual or entity.

(vi) For purposes of this Agreement, “Term” shall have the same meaning as in
the Employment Agreement.

If at the time of a Change in Control, the Company’s Change in Control Employee
Severance Plan or similar plan (to the extent such a plan exists and applies)
applicable at the time of a Change in Control provides for better treatment for
the Company’s stock options granted in 2009 and then held by the Company’s other
senior executives generally than is provided under this Section 10 (whether with
respect to rights to accelerated vesting, the period of time to exercise the
vested portion of this Option or otherwise), the Optionee shall be entitled to
such better treatment with respect to this Option.

 

11.

Release. The Optionee’s rights to receive any accelerated vesting and other
benefits in connection with a termination of the Optionee’s Continuous Status as
an Employee or Consultant pursuant to Sections 7, 8, 9 and 10 shall require the
Optionee to execute and deliver to the Company (with the period to revoke
expiring without the Optionee’s revocation) within sixty (60) days of such
termination (and in all cases prior to any exercise of any accelerated portion
of this Option) a release in the form annexed to the

 

6



--------------------------------------------------------------------------------

 

Employment Agreement. The Optionee shall also be required to promptly resign
from the Board and all officerships, directorships or fiduciary positions with
the Company and its Affiliates upon a termination of the Optionee’s Continuous
Status as an Employee or Consultant.

 

12. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution. The
designation of a beneficiary does not constitute a transfer. This Option may be
exercised during the lifetime of the Optionee only by the Optionee. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

 

13. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.

 

14. No Additional Employment Rights. The Optionee understands and agrees that
the vesting of Shares pursuant to the Exercise Schedule is earned only by
continuing as an Employee or Consultant at the will of the Company (not through
the act of being hired, being granted this Option or acquiring Shares under this
Agreement). The Optionee further acknowledges and agrees that nothing in this
Agreement, nor in the Plan which is incorporated in this Agreement by reference,
shall confer upon the Optionee any right with respect to continuation as an
Employee or Consultant with the Company, nor shall it interfere in any way with
her right or the Company’s right to terminate her employment or consulting
relationship at any time, with or without cause.

 

15. Tax Withholding. Except as provided in the next sentence, the Company shall
withhold a number of Shares to be issued upon exercise of the Option which
Shares have a Fair Market Value equal to the minimum statutory amount required
to be withheld with respect to the portion of the Option exercised. In the event
the Company cannot (under applicable legal, regulatory, listing or other
requirements, or otherwise) satisfy such tax withholding obligation in such
method or the parties otherwise agree in writing, the Company may satisfy such
withholding by any one or combination of the following methods: (i) by requiring
the Optionee to pay such amount in cash or check; (ii) by deducting such amount
out of the Optionee’s current compensation; (iii) by allowing the Optionee to
surrender other shares of Common Stock of the Company which (a) in the case of
shares initially acquired from the Company (upon exercise of a stock option or
otherwise), have been owned by the Optionee for such period (if any) as may be
required to avoid a charge to the Company’s earnings, and (b) have a Fair Market
Value on the date of surrender equal to the amount required to be withheld; or
(iv) by delivery by the Optionee of a properly executed Exercise Notice together
with irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay the amount required to be
withheld. For these purposes, the Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined.

 

7



--------------------------------------------------------------------------------

16. Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Optionee, to the Optionee’s address
appearing on the books of the Company or to the Optionee’s residence or to such
other address as may be designated in writing by the Optionee.

 

17. Bound by Plan. By signing this Agreement, the Optionee acknowledges that she
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

 

18. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Optionee and
the beneficiaries, executors, administrators, heirs and successors of the
Optionee.

 

19. Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

20. Entire Agreement and Full Satisfaction. This Agreement, the Notice of Grant,
the Plan and the Employment Agreement contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and therein and supersede all prior communications, representations and
negotiations in respect thereto. This Option, along with the other long-term
incentive awards granted to the Optionee under the Plan on or around the date
hereof, shall be in complete satisfaction of any and all rights the Optionee may
have, under the Employment Agreement or otherwise, to receive annual equity
grants for 2009.

 

21. Adjustments. For purposes of this Option, the term “stock dividend” under
Section 16 of the Plan shall include dividends or other distributions of the
stock of the subsidiaries of the Company.

 

22. Governing Law. This Agreement and the rights of the Optionee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware.

 

23. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

24. Signature. This Agreement shall be deemed executed by the Company and the
Optionee upon execution by such parties of the Notice of Grant attached to this
Agreement.

 

8